OPINION — AG — ** UNIVERSITY FACILITIES — INITIATIVE PETITIONS ** THE PRACTICE OF SETTING UP BOOTHS IN THE OKLAHOMA STATE UNIVERSITY STUDENT UNION TO SOLICIT SIGNATURES ON INITIATIVE PETITIONS IS 'NOT' EXPRESSLY PROHIBITED BY STATUTE OR CONSTITUTIONAL PROVISIONS, ALTHOUGH THE BOARD OF REGENTS FOR THE AGRICULTURAL AND MECHANICAL COLLEGES IS AUTHORIZED TO PROMULGATE REASONABLE RULES AND REGULATIONS GOVERNING THE USE OF UNIVERSITY FACILITIES. A UNIVERSITY OFFICIAL WHO AUTHORIZES THE OR PERMITS SUCH ACTIVITY DOES 'NOT' VIOLATE 26 Ohio St. 501 [26-501] (EXPENDITURE OF PUBLIC FUNDS, ELECTION, SUPPORT OF OR AGAINST A PETITION), WHICH MAKES UNLAWFUL THE EXPENDITURE OF PUBLIC FUNDS IN SUPPORT OR IN OPPOSITION TO ANY MEASURE UNDER INITIATIVE OR REFERENDUM PETITION, UNLESS THERE IS AN ACTUAL DISBURSEMENT OR SPENDING OF MONEY. (UNIVERSITY PROPERTY) CITE: 21 Ohio St. 1326 [21-1326], 70 Ohio St. 3412 [70-3412] [70-3412], 26 Ohio St. 501 [26-501] (DANIEL J. GAMINO)